Citation Nr: 0900244	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for lumbosacral 
strain with degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
2006.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2007 rating decision in which the RO granted 
service connection and assigned an initial noncompensable 
rating for lumbosacral strain with DDD, effective May 27, 
2006, and denied service connection for a right foot 
condition and carpal tunnel syndrome of the right hand.  In 
April 2007, the veteran filed a notice of disagreement (NOD). 
 A statement of the case (SOC) was issued in September 2007, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2007.  
However, in his October 2007 substantive appeal, the veteran 
indicated that he was only appealing the issue of entitlement 
to an initial, compensable rating for his back injuries.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
lumbosacral strain with DDD, the Board has characterized this 
issue on appeal in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In his April 2007 NOD, the veteran indicated that he wanted a 
hearing before a Decision Review Officer (DRO) to discuss his 
conditions and evaluate their impact on his quality of life.  
However, in his October 2007 substantive appeal, the veteran 
indicated that he wanted a teleconference hearing before a 
Veterans Law Judge.  Later in October 2007, the veteran 
requested de novo review before a DRO officer at the RO.  The 
Board finds that such de novo review was accomplished in the 
April 2008 supplemental SOC (SSOC), in which a DRO found that 
an increased disability evaluation for lumbosacral strain 
with DDD was not warranted.  

In November 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since May 27, 2006, the effective date of the grant of 
service connection, the veteran's lumbosacral strain with DDD 
has been manifested by complaints of pain with full range of 
motion, with no additional limitation of motion with 
repetitive use, and no evidence of separately compensable 
neurological manifestations, incapacitating episodes of 
intervertebral disc syndrome (IVDS) having a total duration 
of more than one week during the past 12 months, or muscle 
spasm, guarding, or localized tenderness.   


CONCLUSION OF LAW

The criteria for an initial, compensable rating for 
lumbosacral strain with DDD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, and Formula for Rating IVDS Based on 
Incapacitating Episodes (2006-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2006 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for a lower back condition (the claim at that time).  The 
letter also notified the appellant of what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any pertinent 
evidence in his possession, consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect.  The December 
2006 letter also provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
the grant of service connection for lumbosacral strain with 
DDD, and the filing of the veteran's NOD with the initial 
rating assigned, the September 2007 SOC reflects adjudication 
of the claim for a higher initial rating, and provided notice 
of the criteria for all higher ratings. 

While the RO has not provided a notice letter specific to the 
claim for a higher initial rating for service-connected 
lumbosacral strain with DDD, given the above, and because the 
veteran has demonstrated a clear understanding of what is 
needed to substantiate the claim for higher rating, the Board 
finds that the veteran is not shown to be prejudiced by the 
timing, content, or form of the notice identified above.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim on appeal.  Pertinent medical evidence 
associated with the claims file consists of the service 
treatment records and the report of a March 2008 VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's November 
2008 hearing, as well as various written statements provided 
by the veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

The Board has considered the veteran's assertion, made during 
the November 2008 hearing, that his March 2008 VA examination 
was inadequate, in that he felt it was not a full examination 
because he was not afforded an MRI or other diagnostic 
testing to check and see if his condition was getting worse.  
The Board, however, finds that the report of the March 2008 
VA examination is adequate for rating purposes, as it 
addresses the applicable rating criteria related to the 
veteran's service-connected lumbosacral strain with DDD and 
provides sufficient medical evidence for VA to make a 
decision on the claim on appeal.  Significantly, the veteran 
has not alleged, and there is no evidence of record 
reflecting, that this disability has worsened since the March 
2008 VA examination.  Rather, during the November 2008 
hearing, he reported that his condition has worsened since 
separation from service.   

The Board notes that, during the November 2008 hearing, the 
veteran reported that he had been prescribed bed rest and use 
of a TENS unit at home by a physician for a few days after he 
experienced back pain after picking something up.  It is not 
clear from the veteran's testimony whether he was prescribed 
bed rest during or after service (parenthetically, the Board 
notes that the service treatment records reflect that the 
veteran was being treated with a TENS unit in service), 
however, no post-service records of treatment have been 
associated with the claims file.   

VA is only required to obtain evidence that is "adequately 
identified."  38 U.S.C.A. § 5103A(b),(c).  The veteran has 
not identified any physician from whom he sought treatment 
after service, nor has he submitted a VA Form 21-4142 
(Authorization for Release of Information) to enable VA to 
obtain any post-service treatment records.  As such, if the 
treatment with bed rest and a TENS unit described during the 
November 2008 hearing was rendered following service, these 
records have not been adequately identified and it is not 
possible for VA to obtain them.  In any event, as will be 
discussed in greater detail below, the veteran himself 
reported that he was prescribed bed rest for a few days, 
which is less than a week, as required for assignment of a 
compensable rating pursuant to the applicable rating 
criteria.  Accordingly, a remand to attempt to obtain any 
records of post-service treatment which may include bed rest 
prescribed by a physician, as described by the veteran during 
the November 2008 hearing, would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

In this case, the RO has assigned an initial, noncompensable 
rating for lumbosacral strain with DDD, pursuant to 
Diagnostic Codes 5237 (for lumbosacral strain) and 5243 (for 
IVDS).  

However, the actual criteria for rating disabilities of the 
spine are set forth in a General Rating Formula for Diseases 
and Injuries of the Spine.  That formula provides for 
assignment of a rating of 10 percent for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm or  guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, and a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or when the combined  range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
rating of 40 percent is warranted for disability of the 
thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine.  A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirement for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v.  
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial, compensable rating for the 
veteran's service-connected lumbosacral strain with DDD is 
not warranted at any point since the effective date of the 
grant of service connection.

Service treatment records reflect diagnoses of and treatment 
for low back pain.  The report of treatment by a private 
physician from August 2005 reflects that the veteran had 
evident disease at L4-5 with right-sided radiculopathy.  The 
assessment following examination was right-sided L5-S1 neural 
encroachment.  

The veteran underwent a Medical Evaluation Board examination 
in November 2005 to evaluate his chronic low back pain.  He 
gave a history of falling off a loader around 1990.  He 
described only mild pain until approximately 2000, and added 
that he sought medical help for his back pain in the summer 
of 2003.  An August 2003 MRI of the lumbar spine revealed a 
right-sided disc herniation at L4-L5, as well as moderate 
spinal stenosis.  The examiner noted that the veteran's 
physician had recently recommended that he begin using a home 
TENS unit.  Examination revealed moderate focal tenderness at 
the medial aspect of the left posterior superior iliac crest, 
with no lumbar spinal or paraspinal muscle tenderness.  
Strength was 5/5 in the bilateral lower extremities.  Deep 
tendon reflexes were 2+ and symmetrical in both lower 
extremities, and straight leg raising tests were negative.  
Range of motion testing was conducted three times, with 
flexion to 75, 76, and 76 degrees, extension to 20, 22, and 
21 degrees, left lateral flexion to 17, 20, and 19 degrees, 
right lateral flexion to 25, 27, and 25 degrees, left 
rotation to 26, 25, and 25 degrees, and right rotation to 28, 
28, and 28 degrees. 

In March 2006, the veteran reported that his low back pain 
was minimally noticeable with the TENS unit, which he used 
once or twice a week.  On retirement physical examination in 
May 2006, the physician indicated that the veteran had an 
essentially normal physical examination.  The assessment in 
regard to the low back was low back pain, and the veteran was 
instructed to continue using the TENS unit as occasion 
required.  

Post service, the veteran underwent VA examination to 
evaluate his service-connected low back disability in March 
2008.  He complained of constant mild pain in the low back, 
and denied any radiation of pain to the lower extremities.  
Gait was normal, and the veteran denied the use of any canes, 
crutches, walkers, braces, or wheelchairs.  In regard to his 
occupation as a manager, the veteran described difficulty 
sitting for more than four hours, standing for more than 
three hours, walking for more than seven hours, and bending 
and lifting more than 35 pounds, due to low back pain.  Range 
of motion testing revealed forward flexion from 0 to 90 
degrees, extension from 0 to 30 degrees, lateral flexion from 
0 to 30 degrees, bilaterally, and lateral rotation from 0 to 
30 degrees, bilaterally.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance on repetitive use.  The veteran denied any flare-
ups in regard to his low back condition.  There was no 
evidence of lumbar pain on range of motion testing.  There 
was no spasm, weakness, or tenderness on examination.  
Neurological examination revealed both sensory and motor 
functions to be normal as they related to the veteran's 
lumbar spine.  The veteran denied any incapacitating episodes 
during a 12-month period.  

The diagnosis was normal physical examination of the lumbar 
spine.  The examiner commented that the lack of diagnosis was 
justified, because, in spite of subjective complaints, there 
was no evidence to support a diagnosis.  The examiner added 
that, from his physical examination of the lumbar spine, 
there were no functional impairments which would preclude the 
veteran from seeking employment; nor were there functional 
impairments in regard to activities of daily living.  

During the November 2008 hearing, the veteran described a 
sharp pain in the center of his back, which would sometimes 
move to the left side.  He reported that this pain was an 8, 
and sometimes a 10, on a scale of 1 to 10, depending on where 
he was; for example, he stated that, after raking leaves for 
an hour and a half, he had to stop and stretch.  He added 
that his back pain could come from lifting something too 
heavy, or from a certain movement.  The veteran indicated 
that he did things to guard against this pain, such as not 
lifting anything over 5 or 6 pounds, and avoiding sudden 
movements.  He denied limitation of motion of the spine, 
although he reported that he had some pain if weight was 
added, for example, if he was holding a bag or box.  He 
denied any decreased sensitivity along the spine.  The 
veteran added that his pain was limiting employment in that 
he opted for jobs which did not involve lifting or moving 
things.  He stated that he had to take a few days off from 
work and was prescribed bed rest after hurting his back after 
lifting something.  

As the foregoing indicates, since the effective date of the 
grant of service connection, there is no showing that the 
veteran's lumbar spine disability has been manifested by 
forward flexion greater than 60 degrees but not greater than 
85 degrees, or combined range of motion greater than 120 
degrees but no greater than 235 degrees.  In this regard, 
range of motion testing during the March 2008 VA examination 
revealed full range of motion.  While there was some 
limitation of motion noted prior to separation from service, 
the Board notes that the veteran had an essentially normal 
physical examination on retirement in May 2006.  Moreover, 
the veteran himself testified during the November 2008 
hearing that he did not have limitation of motion unless he 
was holding added weight.  In addition, there is no evidence 
of muscle spasm, guarding, or localized tenderness.  Rather, 
the VA examiner specifically noted that there was no spasm, 
weakness, or tenderness on examination.  As such, the Board 
finds that the criteria for an initial, compensable rating 
have not been met.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

The Board also has considered the veteran's functional 
impairment due to pain and other factors.  However, the March 
2008 examiner specifically indicated that there was no 
additional limitation of motion with repetitive use and there 
was no evidence of pain on range of motion testing.  Although 
the veteran described pain during the November 2008 hearing, 
and asserted that his activities were limited because of this 
pain, the rating criteria provide that disabilities of the 
spine are rated based on limitation of motion with or without 
symptoms such as pain.  Further, although the veteran 
reported during the November 2008 hearing that his service-
connected low back disability prevented him from accepting 
certain types of employment because of pain, the VA examiner 
specifically opined that he could find no functional 
impairment in regard to the lumbar spine which would preclude 
the veteran from seeking employment.  As such, the Board 
finds that the DeLuca factors do not provide a basis for 
assignment of an initial, compensable rating.  

Additionally, under Note (1) of the General Rating Formula, 
VA must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected low back disability.  In 
this case, however, the medical evidence does not support 
that the veteran has any separately ratable neurological 
manifestations of his lumbosacral strain with DDD.  In this 
regard, he specifically denied radiating pain during the 
March 2008 VA examination, and the examiner noted that both 
sensory and motor examinations were normal.  Despite the 
finding of radiculopathy in service, and the veteran's 
November 2008 statement that his low back pain would 
sometimes "proceed to the left side of his body," the 
veteran had an essentially normal physical examination in May 
2006.  Moreover, the findings on VA examination in March 2008 
are not indicative of separately ratable neurological 
manifestations, and the record does not otherwise reflect 
medical evidence of any such manifestations since the 
effective date of the grant of service connection. 

Further, there is no medical evidence that the veteran's 
service-connected lumbosacral strain with DDD would warrant a 
compensable rating if rated on the basis of incapacitating 
episodes.  Pursuant to Diagnostic Code 5243, IVDS is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under § 4.25.  According to the Formula for 
Rating IVDS Based on Incapacitating Episodes, a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  Higher ratings are warranted for 
incapacitating episodes of longer durations.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes.  

The medical evidence since the effective date of the grant of 
service connection does not indicate any bed rest prescribed 
by a physician, let alone for a total period of at least one 
week in the last 12 months, as required for the minimum, 
compensable rating under the above-noted criteria.  Rather, 
during the March 2008 VA examination, the veteran denied any 
incapacitating episodes during the past 12-month period.  

The Board has considered the fact that, during the November 
2008 hearing, the veteran reported that recalled a time when 
he had to take some time off after experiencing back pain 
after picking something up.  He stated that he had to take a 
few days off and use a TENS unit at home.  He reported that 
he laid down with the TENS unit on his back, adding that his 
doctor prescribed bed rest with the TENS unit.  While there 
are no medical records of the veteran being prescribed a TENS 
unit or bed rest since the effective date of the grant of 
service connection even assuming, arguendo¸ that the veteran 
was prescribed bed rest, he himself stated that it was only 
for a few days, which is clearly less than the one week 
duration required for a compensable rating.  As such, the 
criteria for a compensable rating under the Formula for 
Rating IVDS Based on Incapacitating Episodes are also not 
met.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a higher, compensable 
schedular rating under the applicable rating criteria.  

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's lumbosacral strain with DDD, pursuant 
to Fenderson (cited to above), and the claim for a higher 
initial rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the assignment of an 
initial, compensable rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for lumbosacral strain with 
DDD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


